Title: To George Washington from Perez Morton, 26 December 1789
From: Morton, Perez
To: Washington, George


          
            Sir
            Boston Decbr 26th 1789
          
          If, as the Commerce of the United States is every day extending, & their Intercourse with the East Indias rapidly growing into an established Trade, The Wisdom of the Supreme Executive should suggest the Necessity of appointing Consuls in that Quarter of the Globe, permit me to solicit the favor of an appointment of that kind for the Hither India in behalf of a Brother, Joseph Morton, Merchant at Fort St George, on the Coromandel Coast.
          He is twenty five Years of Age; he left this Country early in the Year 1787, and has been established at Madrass in the mercantile Line about two Years. Educated in the habits of Œconomy, he is prudent & discreet beyond his period of Life; and for his Integrity, Capacity and Patriotism I can chearfully pledge myself. least however both the Candidate and the Solicitor may be personally unknown to you, I beg leave to refer you to Genl Lincoln’s Letter accompanying this, whose Enquiries respecting the Qualifications & Character of the Candidate have been such, as have induced him to support his Pretensions in the manner

he has—I flatter myself, should no other present, who in your Judgement would better serve the Interests of the United States, you will honor him with your Nomination & Support; which will confer an Obligation on him, who has The Honor to subscribe himself, with every Sentiment of Respect your most Obedient and very hu. Servt
          
            Perez Morton
          
        